USDC SDNY

 

 

UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELECTRONICALLY FILED
GARELABI ABUSIKIN, DOC #
DATE FILED: _ 11/18/2019
Plaintiff,
-against- 18 Civ. 4582 (AT)
THE CITY OF NEW YORK, POLICE OFFICER
MIRJAN LOLJA, and JOHN DOES 1-2. ORDER
Defendants.

 

 

ANALISA TORRES, United States District Judge:

In light of Defendants’ motion to compel production and extend discovery currently
pending before the Honorable Kevin Nathanial Fox, ECF No. 49, the case management
conference scheduled for November 19, 2019, is ADJOURNED to January 14, 2020, at
11:40 a.m. By January 7, 2020, the parties shall file a joint status letter as required by the
Court’s scheduling order and case management plan. ECF No. 32 § 16. The parties are
reminded that any motion for summary judgment will be deemed untimely unless a request for
a pre-motion conference is made within fourteen days of the close of fact discovery. Jd. § 8.

SO ORDERED.

Dated: November 18, 2019
New York, New York

On-

ANALISA TORRES
United States District Judge
